DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter
Claims 2-18 are allowed. 
The following is an examiner’s statement of reasons for allowance: 
The prior art of record does not teach, disclose, or reasonably suggest an apparatus for manufacturing a compound single crystal comprising a crystal growth section having a susceptor; a gas supply section to supply a metal-contained gas generated from a metal source and a reactant gas; and a heating section having a heating unit to heat the seed crystal and the metal source, wherein the gas supply section includes a crucible disposed separately from the susceptor and holding the metal source, a carrier gas supply unit, a reactant gas supply unit, and a porous baffle plate provided in an opening of the crucible, where the porous baffle plate satisfies Expressions (1) and (2), 
80% ≤ (1 – VH/VB) × 100 ≤ 92.8% 	(1)
0.0003 mm < a2/L ≤ 1.0 mm		(2)
where VB is an apparent volume of the porous baffle plate, 
VH is a total volume of through-holes contained in the porous baffle plate, 
“a” is a diameter of the through-hole, and

The closest prior art of record includes U.S. Patent No. 6,136,093 to Shiomi, et al. (hereinafter “Shiomi”) and U.S. Patent No. 6,436,193 to Kasai, et al. (“Kasai”).  In Figs. 1-2 and col. 3, l. 54 to col. 7, l. 2 Shiomi teaches an embodiment of a crucible (3) holding a Ga source (8), an Ar gas supply pipe (6) which supplies a carrier gas into the crucible (3) and supplies metal-contained gas and carrier gas towards the substrate (13), and a control plate (10) and/or shield (9) having holes (10a) and (9a), respectively, provided in an opening of the crucible (3).  However, Shiomi does not teach, disclose, or reasonably suggest that the control plate (10) and/or shield (9) satisfy Expressions (1) and (2) as recited in the context of claim 2.  Then in Figs. 2-5 and col. 9, l. 42 to col. 12, l. 7 Kasai teaches an embodiment in which through holes (12) in a baffle plate (11) are provided with a smaller diameter (L1) upper hole (13) and a larger diameter (L2) lower hole (14).  The use of upper (13) and lower (14) hole portions which form a spread angle in the range of 0.5 to 45 degrees as in Fig. 3 of Kasai minimizes the presence of irregularities in the flow rate arising from differences in the dynamic pressure of the gas that sprays from the through-holes.  However, Figs. 8 & 10 and Table 1 of the instant application show that the porous baffle plate as defined by Expressions (1) and (2) and recited in the context of claim 2 yields unexpectedly superior results and, as such, the ranges defined by Expressions (1) and (2) are considered to be critical.  
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KENNETH A BRATLAND JR whose telephone number is (571)270-1604.  The examiner can normally be reached on Monday- Thursday, 7:30 am to 6 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Kornakov can be reached on (571) 272-1303.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer 






/KENNETH A BRATLAND JR/Primary Examiner, Art Unit 1714